Citation Nr: 0513777	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  00-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the appellant filed a timely substantive appeal 
regarding her claim of service connection for the cause of 
the veteran's death.

2.  Whether the appellant submitted new and material evidence 
in order to reopen her claim of service connection for 
service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to May 
1943.  He died in September 1944.  The appellant is his 
widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which determined that the appellant had not 
submitted new and material evidence in order to reopen her 
claim of service connection for the cause of the veteran's 
death.  The appeal also arises from a February 2000 rating 
decision which determined that the appellant had not 
submitted a timely substantive appeal in response to a June 
1995 rating decision which denied service connection for the 
cause of the veteran's death.  

Although the appellant indicated in her October 2002 
Substantive Appeal that she wished to have a Travel Board 
hearing, her representative clarified in February 2003 that 
she no longer wished to have a hearing.  



FINDINGS OF FACT

1.  The RO denied service connection for death benefits in 
May 1995; the RO mailed the appellant and her representative 
notification of its' denial on June 1, 1995, and mailed the 
Statement of the Case to the appellant and her representative 
on October 24, 1995.  

2.  A private attorney (who was not the appellant's 
representative) mailed a letter which was received at the RO 
on December 28, 1995, wherein he asserted that the appellant 
intended to "prosecute the appeal within the statutory 
period of one year."

3.  Neither the claimant nor her representative submitted a 
timely Substantive Appeal within one year of June 1, 1995; 
neither the claimant nor her representative submitted a 
request for extension of time to file a Substantive Appeal.  

4.  Evidence submitted subsequent to the May 1995 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.  

5.    The veteran died in September 1994; the immediate cause 
of death was cardiopulmonary arrest with secondary causes of 
death listed as congestive heart failure and aortic stenosis, 
with cerebrovascular disease being a significant condition 
contributing to death.  

6.  At the time of the veteran's death, he was service 
connected for a right knee disability (labeled as traumatic 
synovitis of the right knee with osteochondritis dissecans, 
with degenerative changes), rated as 30 percent disabling.  

7.  The veteran's death-causing congestive heart failure and 
aortic stenosis were not manifested in service or within one 
year following the discharge from active duty; the congestive 
heart failure and aortic stenosis were not the result of any 
disease or injury the veteran had in service.  


CONCLUSIONS OF LAW

1.  The claimant did not timely file a Substantive Appeal 
following the June 1, 1995, notification by the RO of its 
denial of service connection for death benefits; therefore, 
the RO's decision is final.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.303 
(2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for the cause of the 
veteran's death has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for the cause of the veteran's death 
is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the appellant filed a timely substantive appeal 
regarding her claim of service connection for the cause of 
the veteran's death.

Appellate review will be initiated by a Notice of 
Disagreement (NOD), and completed by a Substantive Appeal 
after the Statement of the Case (SOC) is furnished. 38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Notice of 
Disagreement and /or a Substantive Appeal may be filed by a 
claimant personally, or by his or her representative if a 
proper Power of Attorney or declaration of representation, as 
applicable, is on record or accompanies such Notice of 
Disagreement or Substantive Appeal.  38 C.F.R. § 20.301 (a).  
A Substantive Appeal must be filed within 60 days from the 
date that the [RO] mails the SOC to the appellant, or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b).   

An attorney-at-law may be designated as an appellant's 
representative through a properly executed VA Form 22a.  In 
lieu thereof, an attorney may state in writing on his or her 
letterhead that he or she is authorized to represent the 
appellant in order to have access to information in the 
appellant's file pertinent to the particular claim presented.  
38 C.F.R. § 20.603(a).  

A substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination being 
appealed.  The Board may address questions pertaining to its 
jurisdictional authority to review a particular issue, 
including, but not limited to, determining whether a 
substantive appeal is adequate and timely.  See 38 C.F.R. § 
20.101(d) (2004).

The claims file shows that the Disabled American Veterans 
(DAV) had been representing the  appellant since April 1995.  
The appellant was first notified that service connection for 
death benefits was denied by letter denied June 1, 1995.  She 
was informed of her appellate rights at that time.  She 
submitted a timely NOD on June 8, 1995.  The RO then issued 
her a SOC on October 24, 1995.  

In a letter received on December 28, 1995, a private attorney 
wrote a letter, expressing the view that the appellant 
intended to prosecute the appeal within the statutory period 
of one year.  A note (dated January 12, 1996) from the "case 
manager" was written on the letter.  The case manager 
indicated that "copies sent to atty, including VA-9."  The 
case manager wrote the attorney a letter on October 24, 1996, 
extending the appeal process for the appellant for 30 days.  
The attorney sent a fax on January 23, 1997, requesting an 
extension of the deadline to file an appeal to March 25, 
1997.  On the bottom of the fax form, someone from VA wrote 
that the appeal deadline was extended to March 25, 1997.  The 
attorney sent a fax on March 24, 1997, requesting an 
extension of the deadline to file an appeal to May 30, 1997.  
On the bottom of the fax form, someone from VA wrote that the 
appeal deadline was extended to May 30, 1997.  On May 28, 
1997, the DAV wrote a memo requesting that the memo serve as 
a substitute for a VA Form 1-9.  

First of all, it is noted that the December 1995 letter was 
written by a private attorney.  38 C.F.R. § 20.301 
specifically states that a Substantive Appeal may be filed by 
a claimant personally, or by his or her representative if a 
proper Power of Attorney or declaration of representation, is 
on record or accompanies such Substantive Appeal.  There is 
no indication that the private attorney in question was 
representing the appellant at the time of the December 1995 
letter.  There was no Power of Attorney or declaration of 
representation on file at the time of the December 1995 
letter.  Thus, the December 1995 letter cannot be considered 
a Substantive Appeal for the purpose of completing the 
appellant's appeal.  

There is no communication from the appellant or her duly 
appointed representative between October 24, 1995 (date of 
issuance of the October 1995 SOC) and June 1, 1996 (one year 
after the June 1, 1995, letter denying the appellant death 
benefits) to constitute a timely Substantive Appeal.  Thus, 
it must be concluded that the appellant has not submitted a 
timely Substantive Appeal, and the June 1, 1995 letter 
denying service connection for death benefits became final.  

The document submitted by the  appellant's duly appointed 
representative (DAV) on May 28, 1997 (before the third 
extended deadline of May 30, 1997), can not be considered a 
Substantive Appeal.  The fact remains that a timely 
Substantive Appeal was not submitted before the deadline of 
June 1, 1996.  Even if it is conceded that the case manager 
who "extended" the appellate process on October 24, 1996, 
had the authority to extend the appeal process for 30 days, 
no communication was received from the  appellant's 
representative (or from the private attorney not representing 
the appellant) within that 30 day deadline.  

In conclusion, given that the appellant did not submit a 
timely substantive appeal with regard to the denial of 
service connection for the cause of the veteran's death, it 
must be concluded that the decision in June 1995 denying 
service connection for death benefits became final, and the 
Board is without appellate jurisdiction to consider the 
issue.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  As 
will be explained below, the Board will consider the issue of 
whether the appellant has submitted new and material evidence 
in order to reopen the claim of service connection for the 
cause of the veteran's death.  

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
notes the above claim was denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
is entitled to go forward with adjudication of the  
appellant's claims regardless whether or not the record 
showed she was provided adequate notice and assistance as 
required by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Accordingly, further discussion of the VCAA is not warranted.


Background

In a January 1944 rating decision, the veteran was granted 
service connection for traumatic recurrent synovitis of the 
right knee and osteochondritis dessicans of the right knee, 
and assigned a 10 percent rating.  

In a February 1976 rating decision, the RO increased the 
veteran's disability rating to 20 percent.

Dr. J. M. wrote a letter in August 1985 in which he stated 
that he had taken care of the veteran since March 1977.  He 
wrote that the veteran was first seen for uncontrolled 
hypertension and hyperthyroidism, and on following visits, it 
became apparent that the veteran also had angina which was 
poorly controlled on medication.  He wrote that the veteran 
received a triple bypass in August 1980.  He wrote that the 
veteran suffered from severe pains in his right knee, and was 
unable to walk for any distance.  

The veteran was seen in August 1985 by Dr. R.L.  He wrote 
that the veteran had pain in his right knee with some pain up 
and down his legs.  He stated that his family physician told 
him he might have sciatica.  

Dr. G.S. wrote a letter in August 1985 in which he wrote that 
he performed arthrocentesis of the right knee.  

In an October 1985 rating decision, the RO increased the 
veteran's disability rating to 30 percent.  

The veteran was seen by Dr. R.M. in October 1985.  The 
examiner wrote that the veteran had two disorders which 
affected his walking.  He described right knee pathology as 
well as spinal stenosis with involvement of the L4-5 root.  

Dr. J.I. wrote a letter in August 1987.  He wrote that the 
veteran underwent a right knee replacement in 1986, and that 
his progress had been slow.  He stated that he could only 
walk about 4 blocks before pain and fatigue caused him to 
rest.  

Dr. R.L. wrote a letter in September 1989.  He wrote that the 
veteran had a knee replacement performed in the early part of 
1986.  

The veteran underwent a VA examination in September 1989.  It 
was noted that the veteran had a stroke in February 1989, and 
that he came to the examination in a wheelchair.  

In a February 1990 statement, the veteran stated that he was 
having more difficulty with his walking.  He described cramps 
in his calf and thigh which caused him to lose his balance.  
 
The veteran wrote a letter in March 1993 in which he 
requested a ramp be installed for his house.  He wrote that 
he was confined to a wheelchair after suffering two strokes 
in 1989 and 1992.  

The veteran's death certificate shows that he died on 
September [redacted], 1994.  The immediate cause of death was 
cardiopulmonary arrest.  Secondary causes of death were 
congestive heart failure and aortic stenosis.  Another 
significant condition contributing to death was 
cerebrovascular disease.  

Dr. J. M. opined in May 1995 that although the veteran's 
death was caused primarily by aortic valve stenosis and long-
standing congestive heart failure, the quality and ability to 
function in the late stages of his disease were definitely 
handicapped by the fact that he had a right knee problem 
which was apparently a condition that he had contracted 
during his service in the military  

The appellant's claim was denied in May 1995.  Evidence 
submitted subsequent to said denial is listed below:

Dr. J. M. opined in June 1995 that an additional contributory 
factor in the veteran's demise was the fact that he was 
unable to be active and exercise because of his right knee 
problem, and became literally wheelchair bound thus causing 
further weakening of his heart musculature and decrease in 
his coronary circulation.  

Dr. O. O. asserted in June 1995 that the veteran's aortic 
stenosis, class IV congestive heart failure, and 
osteoarthritis of the right knee contributed to make the 
veteran wheelchair bound and either alone or together may 
have contributed to a further weakening of his heart and 
eventual demise.  

Dr. J. M. asserted in June 2000 that even though the 
veteran's death was caused primarily by aortic valve stenosis 
and long-standing congestive heart failure, the quality and 
ability to function in the late stages of his disease were 
definitely handicapped by the fact that he had a right knee 
problem.  

In June 2000, Dr. O. O. reiterated his June 1995 opinion.

Dr. M. M. noted in June 2000 that the veteran had a total 
knee replacement, and was in constant pain and disability 
after his surgery, and that he had leg edema.  He noted that 
these conditions contributed to his disability and ultimately 
to his demise as a result of being wheelchair-bound and 
unable to work.  

In June 2000, Dr. P. M. noted the veteran's 1985 total right 
knee replacement.  

In June 2000, Dr. J. M. commented that even though the 
veteran's death was caused primarily by aortic valve stenosis 
and long-standing congestive heart failure, his inability to 
ambulate in the late stages of his disease due to his knee 
problems was a factor in his death.  

In August 2000, Dr. B. R. noted the veteran's aortic stenosis 
made exercise and exertion contra-indicated, as it was 
dangerous and potentially fatal.  The physician stated that 
the claim that the knee condition prevented the veteran from 
exercising and contributing to the heart disease was non-
sensical.  

The Board obtained an expert medical opinion in October 2004.  
The examiner reviewed the veteran's claims folders and opined 
that it was not at least as likely as not that the veteran's 
right knee condition contributed substantially or materially 
to cause his congestive heart failure or aortic stenosis.  He 
did not believe that the veteran's knee condition caused an 
increase in severity beyond the normal progression of 
congestive heart failure and/or aortic stenosis.  He stated 
that the right knee condition certainly might have made 
ambulation difficult, but that there was no evidence that 
this could have caused either congestive heart failure or 
aortic stenosis.  The physician stated that it appeared to 
him that the stroke the veteran sustained in 1992 which left 
him wheelchair-bound, was the primary reason why he was 
unable to ambulate significantly.  He stated that the 
described edema and swelling of the leg and knee were likely 
much more related to the class IV heart failure.  


Whether the appellant submitted new and material evidence in 
order to reopen her claim of service connection for service 
connection for the cause of the veteran's death.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the appellant's claim in this case which was 
received in April 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated May 1995, the RO denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  Under applicable law and VA regulations, that 
decision is final, and the appellant's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the  appellant.  38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

It is determined that since the May 1995 decision, the 
appellant has submitted new and material evidence in order to 
reopen her claim.  In particular, a number of medical 
opinions (opinions from Drs. J.M, O.O., M.M) were submitted 
in which the physicians opined that the veteran's service-
connected right knee disability contributed to cause his 
cardiovascular disorders which caused the veteran's demise. 

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Thus, it is new.  Since the evidence 
relates to a crucial question in the  appellant's case, i.e., 
the etiology of the veteran's cardiovascular disease, the 
newly received evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim, and it is determined to be material to the  
appellant's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  


Entitlement to service connection for the cause of the 
veteran's death

Now that the appellant's claim has been reopened pursuant to 
the discussion above, the next step is consider the 
appellant's claim on the merits.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In the November 2000 Statement of the Case, and in 
the August 2002 Supplemental Statement of the Case, the RO 
informed the appellant of the requirements to succeed on her 
underlying claim of service connection for the cause of the 
veteran's death.  Although the June 2002 VCAA letter does not 
inform the appellant what evidence she would have to submit 
regarding her claim of service connection for the cause of 
the veteran's death, it is clear that the appellant 
understood the requirements to prevail on her claim.  One 
month after the June 2002 letter, she submitted numerous 
medical opinions regarding whether the veteran's service-
connected knee disability caused his death.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the June 2002 VCAA 
letter, the RO informed the appellant that the RO would get 
such things as evidence kept by the VA and any other federal 
government agencies, and that it would request private 
treatment records, if the appellant completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The June 
2002 letter told the appellant to send the RO any private 
treatment records, or to complete a separate form for each 
provider if she wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the June 2002 letter did not 
specifically request that the  appellant provide any evidence 
in her possession that pertained to her claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statement of the case clearly 
implied that the appellant should prosecute her appeal by 
assisting in this fashion.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in August 2000, it is determined that she is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in August 2000 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the appellant for information about where 
and by whom her husband was treated.  The appellant 
understands the nature of the evidence needed to prove her 
case that her husband's service-connected disability 
contributed to cause his death.  

The appellant was not prejudiced by the timing of the notices 
contained in the June 2002 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
August 2002 (in response to information submitted by the 
appellant), the claim was reviewed and the appellant was sent 
a supplemental statement of the case.   As a result, the 
appellant was provided the required notices and she was 
afforded an opportunity to respond after she was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312(a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2004).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c)(3) (2004).  

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain diseases are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The Board finds the preponderance of the evidence is against 
the appellant's claim.  The veteran's death certificate shows 
that he died from cardiopulmonary arrest, secondary to 
congestive heart failure and aortic stenosis, with 
cerebrovascular disease listed as a significant condition of 
death.  The service medical records do not show any treatment 
for cardiovascular conditions.  

The appellant's claim is that the veteran's service-connected 
right knee condition prevented him from walking and 
exercising which contributed to cause his cardiovascular 
disorders, which led to his death.  There are a number of 
medical opinions regarding this contention.  Drs. J.M., O.O, 
and M.M. all opine to some degree that the veteran's right 
knee condition indirectly led to his death.  

There are also medical opinions on file which run counter to 
the aforementioned opinions.  In August 2000, Dr. B.R. 
asserted that the veteran's knee condition did not prevent 
him from exercising and did not contribute to his heart 
disease.  The independent medical opinion obtained in October 
2004 also disagreed with the opinions of Drs. J.M., O.O., and 
M.M.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In looking at the aforementioned opinions, the greatest 
weight is given to the independent medical opinion.  For one 
thing, the independent examiner stated that he had reviewed 
the entire three volumes of records, while the other doctors 
did not have access to the veteran's files.  The Court has 
rejected the "treating physician rule," which holds that 
opinions of a claimant's treating physician are entitled to 
greater weight than opinions from medical experts who have 
not treated a claimant. Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).

A thorough review of the veteran's records would be more 
important in making a definitive etiological statement than 
the fact that Drs. J.M., O.O, and M.M. were the veteran's 
treating physicians.  Therefore, more probative weight is 
given to the independent medical examiner's opinion.  Also, 
it is noted that in June 1995, Dr. O.O. stated only that the 
veteran's osteoarthritis of the right knee "may" have 
contributed to a further weakening of the veteran's heart and 
eventual demise.  

It is noted that Dr. M.M. stated in June 2000 that he had 
treated the veteran until 1993, and that the veteran's knee 
replacement led to his being wheelchair bound which led to 
his demise.  Dr. J.M. stated in an August 1985 letter that he 
had treated the veteran since March 1977.  He went on to 
opine in June 2000 that the veteran's inability to ambulate 
due to his knee problems was a factor in his death, and in 
June 1995 that a contributory factor in the veteran's demise 
was the fact that he was unable to be active because of his 
right knee problem.  

The opinions of Drs. J.M. and M.M. are not nearly as detailed 
and are more perfunctory than the independent examiner's 
three page opinion from October 2004.  The independent 
medical opinion noted the veteran's knee problem, but opined 
that the strokes the veteran suffered were the primary 
reasons that he was not able to ambulate significantly.  Drs. 
J.M. and M.M. do not even mention the veteran's strokes.  
Accordingly, for the reasons described above, more weight is 
given to the opinion of the independent medical examiner.  

With regard to the appellant's contention that her husband's 
service-connected knee disability prevented him from walking 
and exercising to the point that it contributed to cause his 
cardiovascular disorders, the Court has made it clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise. Espiritu v. Derwinski, 2 Vet. 
App. 492, 495-5 (1992).  The appellant is a layperson, and 
lacks the medical expertise for her opinion in this matter to 
be competent medical evidence.

In summary, the veteran was service-connected for a right 
knee disability, rated as 30 percent disabling at the time he 
died in September 1994.  He was 75 years old at the time he 
died.  Although he underwent a knee replacement in 1986, the 
evidence shows that he suffered two strokes in 1989 and 1992, 
and that he became wheelchair-bound as a result of those 
strokes.  38 C.F.R. § 3.312 (c) (1) specifically states that 
it is not sufficient to show that a contributory cause of 
death casually shared in producing death, but that there must 
be a causal connection, and that it contribute substantially 
or materially to cause death.  The evidence simply does not 
show that the veteran's service-connected right knee 
disability did contribute substantially or materially to 
cause his death.  

In the present case, the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service or to a disease or injury incurred 
in service.  It follows that the provisions of 38 U.S.C.A. § 
5107(b) are not applicable, and the appellant's claim of 
service connection for the cause of the veteran's death must 
be denied.


ORDER

A Substantive Appeal was not timely filed following the June 
1, 1995, notification by the RO to deny service connection 
for death benefits. 

As new and material evidence has been submitted regarding the 
claim of service connection for the cause of the veteran's 
death, the  appellant's claim is reopened.  

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

